DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  In line 14, “a display of” improperly defines a second “display”, which is previously defined in line 8, and should be amended to “ing ing .  Appropriate correction is required.
3.	Claim 7 is objected to because of the following informalities:  In line 20, “a display of” improperly defines a second “display”, which is previously defined in line 11, and should be amended to “ing ing .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

6.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Goldsmith et al., U.S. Patent Application Publication No. 2007/0093786 A1 (“Goldsmith”).
As to Claim 1, Goldsmith teaches the following:
A method of glucose monitoring (see “Embodiments of this invention relate generally to … monitoring systems and methods for monitoring analyte levels in an individual's body.” in para. [002]), comprising:
generating, via a glucose sensor (“telemetered glucose monitoring system (TGMS) sensor”) 486 in contact with a bodily fluid under a skin surface, a signal corresponding to a glucose level of the bodily fluid (see “Optional peripheral devices may include a physiological characteristic sensor device, such as a telemetered glucose monitoring system (TGMS) sensor. Alternatively, the sensor may be directly wired to a monitor/user interface. The TGMS sensor or physiological characteristic sensor 486 may provide for continuous BG monitoring.” in para. [0050]; and see “The TGMS sensor is inserted into the subcutaneous tissue of the user to read body fluids, and allows for continuous blood glucose monitoring.” in para. [0057], and see fig. 7);
receiving, by a data processing unit (“custom integrated circuit ("custom IC")”) 558 connected to the glucose sensor 486 (see “FIG. 8 shows an electronics architecture according to an embodiment of the invention with a custom integrated circuit ("custom IC") 558 as the processor. This architecture can support many of the devices discussed herein, for example the controller device, the infusion device, the characteristic determining device, a BG meter, or any combination of the above. ” in para. [0052], and see fig. 8) and comprising a unique identifier to identify the data processing unit 558, the signal corresponding to the glucose level of the bodily fluid (see “In further embodiments, the processor of the controller device has unique identification information, and the communication transmitted from the controller device to the infusion device further includes the unique identification information of the controller device processor such that the infusion device is capable of discerning whether the communication is intended for receipt by the infusion device. In yet further embodiments, the processor of the infusion device has unique identification information, and the communication transmitted from the controller device to the infusion device further includes the unique identification information of the infusion device processor such that the infusion device is capable of discerning whether the communication is intended for receipt by the infusion device.” in para. [0067]);
synchronizing a receiver device (“watch controller device”) 1010 with the data processing unit 558 using the unique identifier (see “It may be useful to have the controller device synched to the device(s) it is controlling and/or monitoring, for example an infusion pump or an analyte monitor. The controller device may have the master clock, by which all other devices are synched. Alternatively, one of the other devices could have the master clock that synchs the controller device. The synchronization could be transmitted by the same method that the one or more devices is connected to the controller device.” in para. [0099]), wherein the receiver device 1010 comprises a wristwatch (“controller device housing 1010” in the shape of a “watch”) 1015 (see “In further embodiments, the controller device is part of a time-telling device, for example, a watch.” in para. [0085]; and see “As seen in FIG. 10, the watch controller device 1010, includes a housing 1015 adapted to be carried by the user” in para. [0088]) comprising a display (“display”) 1030 and a user input device (“one or more input devices”) 925, 
wherein the wristwatch 1015 comprises a resting state in which the display 1030 shows a time of day (see “The watch controller device 900 further includes a display 910 on the controller device housing 905 that is adapted to display a time 920.” in para. [0086]; and see “The display 1030 of the watch controller device also shows the current time, as a watch would show. The display of the current time may be in digital format or analog format.” in para. [0090]), and an active state (see “The watch controller device may include one or more input devices 925a, 925b, 925c, 930 on the controller device housing, such as keys, buttons or the like, for the user to input data or commands. In the embodiment shown, there are keys/buttons 925a, 925b, and 925c and scroll wheel 930. The scroll wheel 930 may also be the type of wheel that may be depressed or moved outward to input different types of commands.” in para. [0085]);
receiving, by the wristwatch 1015, the signal from the data processing unit 558 via wireless communication after synchronizing the receiver device with the data processing unit 558 (see “In further embodiments, the processor of the controller device has unique identification information, and the communication transmitted from the controller device to the infusion device further includes the unique identification information of the controller device processor such that the infusion device is capable of discerning whether the communication is intended for receipt by the infusion device. In yet further embodiments, the processor of the infusion device has unique identification information, and the communication transmitted from the controller device to the infusion device further includes the unique identification information of the infusion device processor such that the infusion device is capable of discerning whether the communication is intended for receipt by the infusion device.” in para. [0067]);
receiving a selection of a display mode via the user input device 925 of the wristwatch 1015, wherein a first display mode comprises a display of a current glucose level and a second display mode comprises a graph of the glucose level over time (see “If the watch controller device 900 is interacting with a glucose sensor or an infusion pump that stores glucose values, the display may show just glucose values and optionally trending of glucose values. In the embodiment shown in FIG. 9, the display 910 displays digital glucose values 915 and trending arrows 918. Trending may be shown by arrows, for example, if glucose values have been rising for a certain amount of time or measurements, an up arrow may be displayed. In further embodiments, the display is a touchscreen display that may be activated by a user's hand, stylus, or other implement.” in para. [0086]); and
displaying the glucose level on the display 1030 in the selected display mode when the wristwatch 1015 is in the active state (see “The controller device 110 has a display 130 on the housing 115 to show information requested by the user or an instructed act that was undertaken by the infusion device, such as for example, determined concentration of blood glucose levels, graphs of blood glucose level trends or fluid delivery information.” in para. [0042]).
As to Claim 2, Goldsmith teaches the following:
The watch controller device may include one or more input devices 925a, 925b, 925c, 930 on the controller device housing, such as keys, buttons or the like, for the user to input data or commands. In the embodiment shown, there are keys/buttons 925a, 925b, and 925c and scroll wheel 930. The scroll wheel 930 may also be the type of wheel that may be depressed or moved outward to input different types of commands.” in para. [0085]).
As to Claim 3, Goldsmith teaches the following:
wherein at least one display mode comprises an indicator of hypoglycemia or hyperglycemia (see “For example, alarms or other alerts may be provided when a user's glucose level is approaching a predefined threshold, or has exceeded a predefined threshold, which may indicate that a user is approaching hypo- or hyper-glycemia.” in para. [0092]).
As to Claim 4, Goldsmith teaches the following:
wherein at least one display mode comprises an arrow showing a direction of a change in glucose level (see “In the embodiment shown in FIG. 9, the display 910 displays digital glucose values 915 and trending arrows 918. Trending may be shown by arrows, for example, if glucose values have been rising for a certain amount of time or measurements, an up arrow may be displayed.” para. [0086]).
As to Claim 5, Goldsmith teaches the following:
wherein at least one display mode comprises a color-coded indicator (see “There may be numbers to indicate the actual level of blood glucose and/or the hand could move through a red-yellow-green-yellow-red type color arc, where red indicates that the user has exceeded a blood glucose threshold (high or low), yellow indicates that the user is coming up on a blood glucose threshold, and green indicates that the user's blood glucose is within the target range. Other colors and numbers of colors could be used as well.” in para. [0086]).
As to Claim 6, Goldsmith teaches the following:
receiving a password (“key”) at the receiver device prior to displaying the glucose level on the display (see “After the time-out phase, the user may press a key to start up the communication again. Once a key is pressed, the controller device will process the key data and the screen will be displayed.” in para. [0061])
As to Claim 7, Goldsmith teaches the following:
A method of glucose monitoring (see “Embodiments of this invention relate generally to … monitoring systems and methods for monitoring analyte levels in an individual's body.” in para. [002]), comprising:
generating, via a glucose sensor (“telemetered glucose monitoring system (TGMS) sensor”) 486 in contact with a bodily fluid under a skin surface, a signal corresponding to a glucose level of the bodily fluid (see “Optional peripheral devices may include a physiological characteristic sensor device, such as a telemetered glucose monitoring system (TGMS) sensor. Alternatively, the sensor may be directly wired to a monitor/user interface. The TGMS sensor or physiological characteristic sensor 486 may provide for continuous BG monitoring.” in para. [0050]; and see “The TGMS sensor is inserted into the subcutaneous tissue of the user to read body fluids, and allows for continuous blood glucose monitoring.” in para. [0057], and see fig. 7);
custom integrated circuit ("custom IC") ”) 558 connected to the glucose sensor 486 (see “FIG. 8 shows an electronics architecture according to an embodiment of the invention with a custom integrated circuit ("custom IC") 558 as the processor. This architecture can support many of the devices discussed herein, for example the controller device, the infusion device, the characteristic determining device, a BG meter, or any combination of the above. ” in para. [0052], and see fig. 8) and comprising a unique identifier to identify the data processing unit 558, the signal corresponding to the glucose level of the bodily fluid (see “In further embodiments, the processor of the controller device has unique identification information, and the communication transmitted from the controller device to the infusion device further includes the unique identification information of the controller device processor such that the infusion device is capable of discerning whether the communication is intended for receipt by the infusion device. In yet further embodiments, the processor of the infusion device has unique identification information, and the communication transmitted from the controller device to the infusion device further includes the unique identification information of the infusion device processor such that the infusion device is capable of discerning whether the communication is intended for receipt by the infusion device.” in para. [0067]);
synchronizing a primary receiver device (“infusion device”) 150 with the data processing unit 558 using the unique identifier (see “It may be useful to have the controller device synched to the device(s) it is controlling and/or monitoring, for example an infusion pump or an analyte monitor. The controller device may have the master clock, by which all other devices are synched. Alternatively, one of the other devices could have the master clock that synchs the controller device. The synchronization could be transmitted by the same method that the one or more devices is connected to the controller device.” in para. [0099]);
synchronizing a secondary receiver device (“watch controller device”) 1010 with the data processing unit 558 using the unique identifier (see “It may be useful to have the controller device synched to the device(s) it is controlling and/or monitoring, for example an infusion pump or an analyte monitor. The controller device may have the master clock, by which all other devices are synched. Alternatively, one of the other devices could have the master clock that synchs the controller device. The synchronization could be transmitted by the same method that the one or more devices is connected to the controller device.” in para. [0099]), wherein the secondary receiver device 1010 comprises a wristwatch (“controller device housing 1010” in the shape of a “watch”) 1015 (see “In further embodiments, the controller device is part of a time-telling device, for example, a watch.” in para. [0085]; and see “As seen in FIG. 10, the watch controller device 1010, includes a housing 1015 adapted to be carried by the user” in para. [0088]) comprising a display (“display”) 1030 and a user input device (“one or more input devices”) 925, and 
wherein the wristwatch 1015 comprises a resting state in which the display 1030 shows a time of day (see “The watch controller device 900 further includes a display 910 on the controller device housing 905 that is adapted to display a time 920.” in para. [0086]; and see “The display 1030 of the watch controller device also shows the current time, as a watch would show. The display of the current time may be in digital format or analog format.” in para. The watch controller device may include one or more input devices 925a, 925b, 925c, 930 on the controller device housing, such as keys, buttons or the like, for the user to input data or commands. In the embodiment shown, there are keys/buttons 925a, 925b, and 925c and scroll wheel 930. The scroll wheel 930 may also be the type of wheel that may be depressed or moved outward to input different types of commands.” in para. [0085]) in which display shows the glucose level (see “The controller device 110 has a display 130 on the housing 115 to show information requested by the user or an instructed act that was undertaken by the infusion device, such as for example, determined concentration of blood glucose levels, graphs of blood glucose level trends or fluid delivery information.” in para. [0042]);
receiving, by the primary receiver device 150, the signal from the data processing unit 558 via wireless communication after synchronizing the primary receiver device 1024 with the data processing unit 558 (see “In further embodiments, the processor of the controller device has unique identification information, and the communication transmitted from the controller device to the infusion device further includes the unique identification information of the controller device processor such that the infusion device is capable of discerning whether the communication is intended for receipt by the infusion device. In yet further embodiments, the processor of the infusion device has unique identification information, and the communication transmitted from the controller device to the infusion device further includes the unique identification information of the infusion device processor such that the infusion device is capable of discerning whether the communication is intended for receipt by the infusion device.” in para. [0067]);
receiving, by the secondary receiver device 1015, the glucose level from the primary receiver device 150 (see “In further embodiments, the processor of the controller device has unique identification information, and the communication transmitted from the controller device to the infusion device further includes the unique identification information of the controller device processor such that the infusion device is capable of discerning whether the communication is intended for receipt by the infusion device. In yet further embodiments, the processor of the infusion device has unique identification information, and the communication transmitted from the controller device to the infusion device further includes the unique identification information of the infusion device processor such that the infusion device is capable of discerning whether the communication is intended for receipt by the infusion device.” in para. [0067]);
receiving a selection of a display mode via the user input device 925 of the wristwatch 1015, wherein at least one display mode comprises a display of a current glucose level based on the received signal, wherein at least one display mode comprises a graph of the glucose level over time (see “If the watch controller device 900 is interacting with a glucose sensor or an infusion pump that stores glucose values, the display may show just glucose values and optionally trending of glucose values. In the embodiment shown in FIG. 9, the display 910 displays digital glucose values 915 and trending arrows 918. Trending may be shown by arrows, for example, if glucose values have been rising for a certain amount of time or measurements, an up arrow may be displayed. In further embodiments, the display is a touchscreen display that may be activated by a user's hand, stylus, or other implement.” in para. [0086]); and
displaying the glucose level on the display of the secondary receiver device 1010 in the selected display mode when the wristwatch 1015 is in the active state (see “The controller device 110 has a display 130 on the housing 115 to show information requested by the user or an instructed act that was undertaken by the infusion device, such as for example, determined concentration of blood glucose levels, graphs of blood glucose level trends or fluid delivery information.” in para. [0042]).
As to Claim 8, Goldsmith teaches the following:
storing the glucose level in a data storage unit (“memory”) 165 of the primary receiver device 150 (see “The infusion device 150 may also include a memory 166 for storing the data received by the infusion device communication system 156 from the controller device communication system.” in para. [0044]).
As to Claim 9, Goldsmith teaches the following:
wherein the secondary receiver device 1010 receives the glucose level from the primary receiver device 150 and from the data processing unit 558 (see figs. 5, 7, and 10).
As to Claim 10, Goldsmith teaches the following:
receiving an input via the user input device 925 such that the wristwatch 1015 transitions from the resting state to the active state (see “The watch controller device may include one or more input devices 925a, 925b, 925c, 930 on the controller device housing, such as keys, buttons or the like, for the user to input data or commands. In the embodiment shown, there are keys/buttons 925a, 925b, and 925c and scroll wheel 930. The scroll wheel 930 may also be the type of wheel that may be depressed or moved outward to input different types of commands.” in para. [0085]).
As to Claim 11, Goldsmith teaches the following:
wherein at least one display mode comprises an indicator of hypoglycemia or hyperglycemia (see “For example, alarms or other alerts may be provided when a user's glucose level is approaching a predefined threshold, or has exceeded a predefined threshold, which may indicate that a user is approaching hypo- or hyper-glycemia.” in para. [0092]).
As to Claim 12, Goldsmith teaches the following:
wherein at least one display mode comprises an arrow showing a direction of a change in glucose level (see “In the embodiment shown in FIG. 9, the display 910 displays digital glucose values 915 and trending arrows 918. Trending may be shown by arrows, for example, if glucose values have been rising for a certain amount of time or measurements, an up arrow may be displayed.” para. [0086]).
As to Claim 13, Goldsmith teaches the following:
wherein at least one display mode comprises a color-coded indicator (see “There may be numbers to indicate the actual level of blood glucose and/or the hand could move through a red-yellow-green-yellow-red type color arc, where red indicates that the user has exceeded a blood glucose threshold (high or low), yellow indicates that the user is coming up on a blood glucose threshold, and green indicates that the user's blood glucose is within the target range. Other colors and numbers of colors could be used as well.” in para. [0086]).
As to Claim 14, Goldsmith teaches the following:
Embodiments of this invention relate generally to … monitoring systems and methods for monitoring analyte levels in an individual's body.” in para. [002]), comprising: 
a glucose sensor (“telemetered glucose monitoring system (TGMS) sensor”) 486 configured to be in contact with a bodily fluid under a skin surface and to generate a signal corresponding to a glucose level of the bodily fluid (see “Optional peripheral devices may include a physiological characteristic sensor device, such as a telemetered glucose monitoring system (TGMS) sensor. Alternatively, the sensor may be directly wired to a monitor/user interface. The TGMS sensor or physiological characteristic sensor 486 may provide for continuous BG monitoring.” in para. [0050]; and see “The TGMS sensor is inserted into the subcutaneous tissue of the user to read body fluids, and allows for continuous blood glucose monitoring.” in para. [0057], and see fig. 7); 
a data processing unit (“custom integrated circuit ("custom IC") ”) 558 connected to the glucose sensor 486 and configured to receive the signal corresponding to the glucose level of the bodily fluid (see “FIG. 8 shows an electronics architecture according to an embodiment of the invention with a custom integrated circuit ("custom IC") 558 as the processor. This architecture can support many of the devices discussed herein, for example the controller device, the infusion device, the characteristic determining device, a BG meter, or any combination of the above. ” in para. [0052], and see fig. 8); and 
a wristwatch (“watch controller device”) 1010 (see “In further embodiments, the controller device is part of a time-telling device, for example, a watch. A watch may be considered a more socially acceptable embodiment of a controller device, because it is common for people to wear watches, making it less noticeable that a user is using an infusion pump and/or analyte monitor. ” in para. [0085]; see “As seen in FIG. 10, the watch controller device 1010, includes a housing 1015 adapted to be carried by the user.” in para. [0088]) and see figs. 9A, 9B and 10), comprising: 
a receiver (“transmitter/receiver”) 1018 configured to receive the signal from the data processing unit (see “…a transmitter/transceiver 1018 contained in the housing 1015 and coupled to the processor 1012 transmits such communications, including data indicative of the determined concentration of the BG in the user, to the infusion device 1050.” in para. [0088]); 
a display (“display”) 1030 configured to display the glucose level based on the received signal (see “The display of the watch controller device may display data directly from a pump, with or without sensor augmentation, and/or analyte sensor monitors.” in para. [0087]), wherein the wristwatch is configured to receive a unique identifier of the data processing unit to synchronize the wristwatch with the data processing unit (see “In further embodiments, the processor of the controller device has unique identification information, and the communication transmitted from the controller device to the infusion device further includes the unique identification information of the controller device processor such that the infusion device is capable of discerning whether the communication is intended for receipt by the infusion device. In yet further embodiments, the processor of the infusion device has unique identification information, and the communication transmitted from the controller device to the infusion device further includes the unique identification information of the infusion device processor such that the infusion device is capable of discerning whether the communication is intended for receipt by the infusion device.” in para. [0067]; and see “It may be useful to have the controller device synched to the device(s) it is controlling and/or monitoring, for example an infusion pump or an analyte monitor. The controller device may have the master clock, by which all other devices are synched. Alternatively, one of the other devices could have the master clock that synchs the controller device. The synchronization could be transmitted by the same method that the one or more devices is connected to the controller device.” in para. [0099]); and 
a user input device (“one or more input devices”) 925 configured to change a display mode of the wristwatch when the user input device is operated (see “ The watch controller device may include one or more input devices 925a, 925b, 925c, 930 on the controller device housing, such as keys, buttons or the like, for the user to input data or commands. In the embodiment shown, there are keys/buttons 925a, 925b, and 925c and scroll wheel 930. The scroll wheel 930 may also be the type of wheel that may be depressed or moved outward to input different types of commands. ” in para. [0085]), wherein at least one display mode comprises a current glucose level, and wherein at least one display mode comprises a graph of glucose level over time (see “The controller device 110 has a display 130 on the housing 115 to show information requested by the user or an instructed act that was undertaken by the infusion device, such as for example, determined concentration of blood glucose levels, graphs of blood glucose level trends or fluid delivery information.” in para. [0042]; and see “The display 910 also may display at least a portion of whatever information and/or graph is being displayed on the infusion device display or on the analyte monitor display.” in para. [0086), and
wherein the wristwatch comprises a resting state and an active state (see “The watch controller device may include one or more input devices 925a, 925b, 925c, 930 on the controller device housing, such as keys, buttons or the like, for the user to input data or commands. In the embodiment shown, there are keys/buttons 925a, 925b, and 925c and scroll wheel 930. The scroll wheel 930 may also be the type of wheel that may be depressed or moved outward to input different types of commands.” in para. [0085]), wherein in the resting state the wristwatch shows a default display screen comprising a time of day (see “The watch controller device 900 further includes a display 910 on the controller device housing 905 that is adapted to display a time 920.” in para. [0086]; and see “The display 1030 of the watch controller device also shows the current time, as a watch would show. The display of the current time may be in digital format or analog format.” in para. [0090]), and in the active state the wristwatch shows the glucose level (see “If the watch controller device 900 is interacting with a glucose sensor or an infusion pump that stores glucose values, the display may show just glucose values and optionally trending of glucose values. In the embodiment shown in FIG. 9, the display 910 displays digital glucose values 915 and trending arrows 918. Trending may be shown by arrows, for example, if glucose values have been rising for a certain amount of time or measurements, an up arrow may be displayed. In further embodiments, the display is a touchscreen display that may be activated by a user's hand, stylus, or other implement.” in para. [0086]).
As to Claim 15, Goldsmith teaches the following:
wherein at least one display mode comprises an indicator of hypoglycemia or hyperglycemia (see “For example, alarms or other alerts may be provided when a user's glucose level is approaching a predefined threshold, or has exceeded a predefined threshold, which may indicate that a user is approaching hypo- or hyper-glycemia.” in para. [0092]).
As to Claim 16, Goldsmith teaches the following:
wherein at least one display mode comprises an arrow showing a direction of a change in a glucose level (see “In the embodiment shown in FIG. 9, the display 910 displays digital glucose values 915 and trending arrows 918. Trending may be shown by arrows, for example, if glucose values have been rising for a certain amount of time or measurements, an up arrow may be displayed.” para. [0086]).
As to Claim 17, Goldsmith teaches the following:
wherein at least one display mode comprises a color-coded indicator (see “There may be numbers to indicate the actual level of blood glucose and/or the hand could move through a red-yellow-green-yellow-red type color arc, where red indicates that the user has exceeded a blood glucose threshold (high or low), yellow indicates that the user is coming up on a blood glucose threshold, and green indicates that the user's blood glucose is within the target range. Other colors and numbers of colors could be used as well.” in para. [0086]).
As to Claim 18, Goldsmith teaches the following:
The watch controller device may include one or more input devices 925a, 925b, 925c, 930 on the controller device housing, such as keys, buttons or the like, for the user to input data or commands. In the embodiment shown, there are keys/buttons 925a, 925b, and 925c and scroll wheel 930. The scroll wheel 930 may also be the type of wheel that may be depressed or moved outward to input different types of commands.” in para. [0085]).
As to Claim 19, Goldsmith teaches the following:
a secondary receiver device (“computer”) 1024 for displaying the glucose level, wherein the secondary receiver device is in wireless communication with at least one of the wristwatch 1010 and the data processing unit 558 (see “Alternatively, communication may be by wireless methods, such as RF, IR, Bluetooth or other wireless methods. Data may be downloaded via the RF telemetry in the same manner as data is transferred from the watch controller device 1010 to the infusion pump device 1050. Data, including software upgrades and diagnostic tools, may also be downloaded via RF telemetry, or any other wireless or wired method, from a remote station, such as the computer 1024, to the infusion device 1050.” in para. [0089]).
As to Claim 20, Goldsmith teaches the following:
wherein the secondary receiver device 1024 is in wireless communication with the wristwatch 1010 and the data processing unit 558 (see “Alternatively, communication may be by wireless methods, such as RF, IR, Bluetooth or other wireless methods. Data may be downloaded via the RF telemetry in the same manner as data is transferred from the watch controller device 1010 to the infusion pump device 1050. Data, including software upgrades and diagnostic tools, may also be downloaded via RF telemetry, or any other wireless or wired method, from a remote station, such as the computer 1024, to the infusion device 1050.” in para. [0089]).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        03/23/2022